J. A04003/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   v.                   :
                                        :
JOHN ROBERT CARLEY, JR.,                :        No. 1820 WDA 2014
                                        :
                        Appellant       :


          Appeal from the Judgment of Sentence, October 16, 2014,
             in the Court of Common Pleas of Allegheny County
              Criminal Division at No. CP-02-CR-0007537-2013


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., AND SHOGAN, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED APRIL 25, 2017

       This case returns to us on remand from the Pennsylvania Supreme

Court for further consideration in light of Birchfield v. North Dakota,

U.S.     , 136 S.Ct. 2160 (2016). After review, we vacate and remand for

resentencing.

       The underlying facts of this case were set forth in our prior Opinion

filed on June 16, 2016. Commonwealth v. Carley, 141 A.3d 1287, 1288

(Pa.Super. 2016), appeal granted, 279 WAL 2016 (Pa. Jan. 18, 2017)

(per curiam).    Following a non-jury trial, appellant was found guilty of

driving under the influence (“DUI”) -- general impairment, driving while

operating privileges are suspended or revoked, and disorderly conduct. 1 On


1
  75 Pa.C.S.A. § 3802(a)(1), 75 Pa.C.S.A. § 1543(b)(1.1)(i), & 18 Pa.C.S.A.
§ 5503(a)(1), respectively.
J. A04003/16


October      16,   2014,       appellant   was   sentenced    to   18   to   36   months’

imprisonment for DUI, and a concurrent sentence of 90 days on the

summary charge of driving without a license.                 A sentence of no further

penalty was imposed on count 4, disorderly conduct. Appellant’s sentence

for   DUI    included      a    mandatory    minimum     sentence       of   12   months’

imprisonment, as he had refused chemical testing and this was his 7th DUI

offense.2

       Appellant filed a timely direct appeal; and on June 16, 2016, this court

affirmed the judgment of sentence, rejecting appellant’s argument that he

could not be penalized for exercising his constitutional right to refuse a

warrantless blood test. This court determined that Missouri v. McNeely,

      U.S.     , 133 S.Ct. 1552 (2013), upon which appellant primarily relied,

did not extend a constitutional right to refuse to consent to chemical testing.

Carley, 141 A.3d at 1290. Appellant filed a petition for allowance of appeal

with the Pennsylvania Supreme Court, which was granted on January 18,

2017, limited to the following issue as framed by appellant:



2
    See 75 Pa.C.S.A. § 3803(b)(4) (“An individual who violates
section 3802(a)(1) where the individual refused testing of blood or breath,
or who violates section 3802(c) or (d) and who has one or more prior
offenses commits a misdemeanor of the first degree.”); 75 Pa.C.S.A.
§ 3804(c)(3) (“An individual who violates section 3802(a)(1) and refused
testing of blood or breath or an individual who violates section 3802(c) or
(d) shall be sentenced as follows: (3) For a third or subsequent offense, to:
(i) undergo imprisonment of not less than one year[.]”). Without a finding
that appellant refused chemical testing, he faced a mandatory minimum of
10 days’ imprisonment. 75 Pa.C.S.A. § 3804(a)(3)(i).


                                            -2-
J. A04003/16


              When a defendant, following an arrest for DUI,
              refuses to provide blood for the purposes of chemical
              testing, is enhanced criminal punishment under
              75 Pa.C.S. § 3803(b)(4) and 75 Pa.C.S. § 3804(c)
              constitutional, when such refusal constitutes the
              right to refuse a warrantless search, such right
              provided by the Fourth Amendment to the
              Constitution of the United States of America?

Petition for Allowance of Appeal to Pennsylvania Supreme Court, 7/15/16 at

3.

       The petition was otherwise denied.         This court’s order affirming

appellant’s judgment of sentence was vacated, and the case was remanded

to this court for further consideration of the issue in light of Birchfield.

       We recently applied Birchfield in Commonwealth v. Giron,                A.3d

     , 2017 WL 410267 (Pa.Super. Jan. 31, 2017), which controls the case

sub judice.     In Giron, as here, the defendant refused to provide a blood

sample    and   received   a   mandatory    minimum    sentence    of   90     days’

imprisonment for a second offense DUI -- general impairment with refusal

pursuant to 75 Pa.C.S.A. § 3804(c)(2)(i). Id. at *3. Addressing Birchfield,

this court determined that the defendant’s sentence was illegal where he

was subject to criminal penalties for his refusal to submit to a warrantless

blood test:

              Recently, the Supreme Court of the United States
              held that states cannot impose criminal penalties
              upon individuals who refuse to submit to a
              warrantless blood test because such penalties violate
              an individual's Fourth Amendment (as incorporated
              into the Fourteenth Amendment) right to be free
              from    unreasonable     searches   and     seizures.


                                      -3-
J. A04003/16


              Birchfield, 136 S.Ct. at 2185-2186.            After
              Birchfield, this Court held that sections 3803 and
              3804 impose criminal penalties upon individuals who
              refuse   to   submit   to   blood    tests.     See
              Commonwealth v. Evans,          A.3d     ,   , 2016
              WL 7369120, *8 (Pa.Super. Dec. 20, 2016).

Id. at *3.

              We hold that, pursuant to Birchfield, in the absence
              of a warrant or exigent circumstances justifying a
              search, a defendant who refuses to provide a blood
              sample when requested by police is not subject to
              the enhanced penalties provided in 75 Pa.C.S.A.
              §§ 3803-3804. As Appellant was subjected to the
              enhanced penalties provided by sections 3803 and
              3804 for refusing to provide a blood sample, his
              sentence was illegal.

Id. at *4 (footnote omitted).

      As such, in line with this court’s holdings in Evans and Giron, we are

constrained to vacate appellant’s judgment of sentence and remand for

resentencing without consideration of 75 Pa.C.S.A. §§ 3803(b)(4) and

3804(c)(3).

      Appellant had raised an additional issue for our review on appeal,

whether the trial court erred in admitting evidence of his refusal at trial

under 75 Pa.C.S.A. § 1547(e).3        Appellant argued that this violated his


3
              (e)   Refusal admissible in evidence.--In any
                    summary proceeding or criminal proceeding in
                    which the defendant is charged with a violation
                    of section 3802 or any other violation of this
                    title arising out of the same action, the fact
                    that the defendant refused to submit to
                    chemical testing as required by subsection (a)
                    may be introduced in evidence along with


                                      -4-
J. A04003/16


constitutional right to refuse a warrantless blood test, an argument that this

court rejected based on pre-Birchfield case law holding that there is no

constitutional right to refuse chemical testing under Pennsylvania’s implied

consent law. Carley, 141 A.3d at 1291. We distinguished McNeely on the

basis that here, the police did not order that a blood sample be taken from

appellant without his consent. Id. at 1290.

      As stated above, the Pennsylvania Supreme Court limited allowance of

appeal to the issue of appellant’s sentence.4 The admission into evidence of

appellant’s refusal is not an issue that is before this court on remand.

Furthermore, while the Court in Birchfield held that motorists may not be

criminally punished for refusing to submit to a warrantless blood test, the

Court acknowledged that, “Our prior opinions have referred approvingly to

the general concept of implied-consent laws that impose civil penalties and

evidentiary consequences on motorists who refuse to comply. Petitioners do

not question the constitutionality of those laws, and nothing we say here




                  other testimony concerning the circumstances
                  of the refusal. No presumptions shall arise
                  from this evidence but it may be considered
                  along with other factors concerning the charge.
4
  The Pennsylvania Supreme Court did not grant allowance of appeal as to
appellant’s second issue: “Where a defendant, following an arrest for DUI,
refuses to provide blood for the purposes of chemical testing, should the
Commonwealth be permitted to use said refusal, to help establish the guilt
of said defendant, when such constitutes the right to refuse a warrantless
search?” (Petition for Allowance of Appeal to Pennsylvania Supreme Court,
7/15/16 at 3.)


                                    -5-
J. A04003/16


should be read to cast doubt on them.”          Birchfield, 136 S.Ct. at 2185,

citing McNeely, 133 S.Ct. at 1564-1566 (plurality); South Dakota v.

Neville, 459 U.S. 553, 560 (1983). See also McNeely, 133 S.Ct. at 1566

(recognizing, without condemnation, that “[M]ost States allow the motorist’s

refusal to take a BAC test to be used as evidence against him in a

subsequent criminal prosecution.” (citations omitted)); Commonwealth v.

Beshore, 916 A.2d 1128, 1141-1142 (Pa.Super. 2007) (en banc), appeal

denied, 982 A.2d 509 (Pa. 2007) (admission into evidence of defendant’s

refusal to submit to blood test not violative of defendant’s privilege against

self-incrimination (citations omitted)).      Therefore, until the Pennsylvania

Supreme Court holds otherwise, we will not find 75 Pa.C.S.A. § 1547(e)

constitutionally infirm.

      Judgment     of   sentence   vacated.      Remanded    for   resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/25/2017




                                      -6-